DETAILED ACTION
	Claims 8, 10, 12-14, 16, 17, 20, 24-25, 28, 32, 34, 36, 41 and 43-47 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 8, 10, 12-14, 16, 17, 20 and 44-46) and species of SEQ ID NO: 1, Yarrowia lipolytica and SCT1 in the reply filed on 08/03/2021 is acknowledged.
Claims 24, 25, 28, 32, 34, 36, 41 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/03/2021.

Specification
The disclosure is objected to because of the following informalities:
MPEP 2422.03(I) provides the following:
The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

A Sequence Listing as an ASCII text file has been submitted by EFS-WEB; however, the incorporation paragraph indicated above is not present in the specification.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 depends from claim 15 that is a cancelled claim.  A claim depending from a cancelled claim is per se indefinite.  “If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.” MPEP 2173.02(II).  Since the meaning of “The cell of claim 15” as recited in claim 16 has no understandable metes and bounds since no claim 15 is presented, a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.”  For the purpose of applying prior art claim 16 is considered as if it depends from claim 12, which is the broadest claim that recites a cell.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 


Claims 8, 12-13, 16, 17, 20, 44, 46 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a nucleic acid molecule comprising a first sequence having promoter activity in a Yarrowia cell and having at least 80% sequence identity to one of SEQ ID NO: 1, 2, 5, 6 or 7, does not reasonably provide enablement for a nucleic acid molecule having a subsequence of, at least 80% sequence identity or at least 95% sequence identity to one of SEQ ID NO: 1, 2, 5, 6 or 7 with no required biological activity. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
An “analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.”  MPEP 2164.01.  “A conclusion of lack of enablement means that . . . the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention [i.e. commensurate scope] without undue experimentation.”  In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); MPEP 2164.01.
	In In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988), several factors implicated in determination of whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” are identified.  These factors include, but are not limited to:
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 

“According to In re Bowen, 492 F.2d 859, 862-63, 181 USPQ 48, 51 (CCPA 1974), the minimal requirement is for the examiner to give reasons explaining the uncertainty of the enablement. This standard is applicable even when there is no evidence in the record of operability without undue experimentation beyond the disclosed embodiments.” See also In re Brana, 51 F.3d 1560, 1566, 34 USPQ2d 1436, 1441 (Fed. Cir. 1995); MPEP 2164.04.  
Here, claim 8 recites a genus nucleic acid molecules having no required biological activity.  While the specification explains that the full-length of any of SEQ ID NOS: 1, 2, 5, 6 or 7 has activity as a promoter in a Yarrowia cell, claim 8 recites sequences having at least 80% identity to SEQ ID NO: 1, 2, 5, 6 or 7 and subsequences thereof that have no required activity.  It is noted that a “subsequence thereof” as recited in claim 8 includes any subsequence with at least two nucleotides wherein two is the minimum number that constitutes a sequence.  Since the genus of nucleic acid molecules recited in claim 8 does not require any biological activity, the genus of claim 8 expressly includes nucleic acid molecules that either do not have activity as a promoter or have no biological activity.  That is, although the full-length of any of SEQ ID NOS: 1, 2, 5, 6 or 7 has activity as a promoter as described in the specification, species having 20% of nucleotides substituted, or even 5% of nucleotides substituted as recited in claim 44, and species that required only a subsequence of any one of SEQ ID NOS: 1, 2, 5, 6 or 7 includes species having no activity as a promoter since the substitution of nucleotides eliminates promoter activity in a significant number of species. 
Regarding claims 17 and 20, these claims depend from claim 8 through intervening claim 12.  Claims 17 and 20 do not set forth any functional relationship between “a coding sequence” as recited in the preamble of claim 17 and the nucleic acid molecule recited in claim 8.  For example, an embodiment of claim 17 can be culturing a cell comprising the nucleic acid molecule of claim 8 and a second nucleic 
 “Although, typically, inoperative embodiments are excluded by language in a claim (e.g., preamble), the scope of the claim may still not be enabled where undue experimentation is involved in determining those embodiments that are operable. A disclosure of a large number of operable embodiments and the identification of a single inoperative embodiment did not render a claim broader than the enabled scope because undue experimentation was not involved in determining those embodiments that were operable. In re Angstadt, 537 F.2d 498, 502-503, 190 USPQ 214, 218 (CCPA 1976).  However, claims reading on significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative.” Atlas Powder Co. v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298, 302 (CCPA 1971); MPEP 2164.08(b).  
Here, the claims read on a significant number of inoperative embodiments.  Each of SEQ ID NOS: 1, 2, 5, 6 and 7 have 1000 nucleotides.  The genus of sequences that either has 80% identity to one of these sequences or is any subsequence thereof is a very large number of possible sequences wherein only a minor fraction of such species will have promoter activity particularly for species that are any subsequence of one of SEQ ID NO: 1, 2, 5, 6 or 7.  Even regarding claim 44 requiring 95% identity to one of SEQ ID NOS: 1, 2, 5, 6 or 7, the allowed variation of up to 50 nucleotides allows for 1000!/(50!*450!) or about 9.5 [Symbol font/0xB4] 1084 possible combinations of 50 nucleotide substitutions for which a substantial number of substituted species will be expected to have no biological activity.  
 Again, “claims reading on significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative.”  Here, the claims read on every single nucleic acid molecule having at least 80% or 95% identity to one of SEQ ID NOS: 1, 2, 5, 6 or 7 and/or subsequences thereof including those not have activity a promoter in Yarrowia cells forming a substantial portion of the claimed genus of polynucleotides if not a large majority of the claimed genus of Yarrowia, the specification provides no guidance for determining what activity such polypeptide species that lack promoter activity may have that would inform the ordinarily skilled artisan how to use those species.  The activities that polynucleotides species falling within the scope of the claims that lack promoter activity in Yarrowia may have as to inform the ordinarily skilled artisan how to use those species is necessarily unpredictable absent guidance, since the presence of promoter activity in the species expressly described in the specification does not indicate what other activities may be possessed by mutated species that do not have promoter activity in Yarrowia. For these reasons, presented with any polynucleotides falling within the scope of the claims but lacking promoter activity in Yarrowia, the ordinarily skilled artisan at the time of filing would have to engage in unguided experimentation to identify a manner in which such species may be used.  Such open-ended, unguided experimentation is not routine in the art and is therefore undue.
For these reasons, at least the Wands factors (A), (B), (D), (E), (F), (G) and (H) indicate non-enablement for the full scope of the rejected claims for the reasons stated above.

Claims 10 and 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or 
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163(II)(3)(a).
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).” MPEP 2163(II)(3)(a).
The enablement rejection under 35 U.S.C. 112(a) set forth above is incorporated herein by reference in its entirety and particularly in regard to discussion of the scope of claim 8.  As discussed i.e. be a promoter sequence) and that in claim 14 the first sequence be capable of inducing increased expression of the second sequence in a growth phase of a yeast cell relative to a lipid accumulation phase.  
In this regards, claims 10 and 14 recite a genus of first sequences that can be any subsequence, including as few as two nucleotides, from any of SEQ ID NOS: 1, 2, 5, 6 or 7 having a functional property to allow for expression of the recited second sequence.  The specification discloses first sequences identical to recited SEQ ID NO: 1, 3, 5, 6 and 7 having activity of a promoter including the more specific activity recited in claim 14.  Since there are only four nucleotide bases present in DNA (i.e. G, C, T and A), there are only 16 possible combination of two nucleotide sequences wherein as discussed above a “subsequence” as recited in claim 8 is a little as two nucleotides of SEQ ID NO: 1, 3, 5, 6 or 7.  All 16 possible sequences appear in one or more of SEQ ID NO: 1, 3, 5, 6 or 7 such that the scope of the genus of first sequences recited in claims 10 and 14 encompasses any sequence having the functional property of conferring expression of the second sequence or inducing increased expression of the second sequence in a growth phase relative to a lipid accumulation phase as recited in claim 14.
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics.” “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”
Here, the recited genera of first sequences as discussed above is defined as any nucleotide sequence having at least two nucleotides of one of SEQ ID NOS: 1, 3, 5, 6 and 7 wherein the remaining sequence of such first sequences is not required to have any identity to the full-length sequence of any of SEQ ID NO: 1, 3, 5, 6 or 7.  As discussed above, any possible nucleic acid sequence will comprise a subsequence of two nucleotides of SEQ ID NO: 1, 3, 5, 6  or 7 wherein the large majority of such sequences will have no activity as a promoter in yeast cells including the specific functional limitations of predict from the disclosure of the specification the operability of nucleotide sequences as a promoter as recited having only a subsequence of one of SEQ ID NO: 1, 3, 5, 6 or 7.  That is, possession of the recited genera of first sequences requires some reasonable ability to predict operative species (i.e. species having the functional properties of claims 10 and/or 14) retaining the minimal amount of structure to confer expression to the second sequence as recited in claims 10 and 14.  However, the specification does not disclose a representative number of species or other disclosure of relevant, identifying characteristics (e.g. minimum structure required for the recited functionality) of the recited genera of first sequences having the functional properties of claims 10 and 14 wherein a representative number of species will demonstrate the minimal structure common to all species of first sequences capable of conferring expression of the second sequence and the specific functional properties recited in claim 14 including species requiring only two nucleotides of one of SEQ ID NO: 1, 3, 5, 6 or 7.
For these reasons, there is unpredictability in performance of certain species representative of the board scope of the clamed genera other than those specifically enumerated such that one skilled in the art at the time of filing is found not to have been placed in possession of the recited genera outlined above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10, 12-13, 16, 17, 46 and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (The initial step of the glycerolipid pathway, J. Biol. Chem. 276 (2001): 41710-16) as evidenced by User Manual, pYES2, Cat. No. V824-20, Invitrogen, 2008 (“Invitrogen Manual”).
Zheng et al. teach that in S. cerevisiae (a yeast cell) “Disruption of the open reading frame YBL011w, corresponding to a gene previously identified as a choline transporter suppressor (SCT1), resulted in a substantial decrease of total cellular G-3-P acyltransferase activity.” “Heterologous expression of YKR067w in Escherichia coli further confirmed its enzyme activity. These results indicate that YKR067w and YBL011w, designated herein as GAT1 and GAT2(SCT1), respectively, are yeast G-3-P acyltransferase genes.” Zheng et al., abstract.
“To overexpress GAT1 and GAT2 in yeast, single colonies carrying pYES2 (plasmid-only control) or GAT1/pYES2 and GAT2/pYES2 were inoculated in 10 ml of SD-uracil medium with 2% glucose. After incubation at 30 °C for 30 h, the cells were harvested by centrifugation at 1500 × g for 5 min, and resuspended in SD-uracil medium with 1% raffinose and 2% galactose (SD induction medium). The cells were then diluted with 50 ml of SD induction medium to obtain a cell density of A600 = 0.6. After incubation at 30 °C for 7 h to induce the protein expression, the cells were harvested by centrifugation at 1500 × g for 5 min. For preparation of the yeast homogenates, the cell pellets were washed with 10 volumes of distilled H2O and then immediately frozen in liquid nitrogen and stored at −80 °C until use.” Zheng et al., page 41711, right column.
The above is a description of a nucleic acid molecule having a first sequence being the pYES2 plasmid and a second sequence being GAT2(SCT1) wherein such GAT2(SCT1) is from S. cerevisiae (i.e. not from Yarrowia lipolytica) and the GAT2(SCT1) gene is heterologous to the pYES2 plasmid, which appears to be an artificial sequence or DNA construct.  Fig. 4 of Zheng et al. shows the overexpression of the GAT2(SCT1) gene upon transformation into a S. cerevisiae yeast cell such that the pYES plasmid (i.e. first sequence)  is capable of conferring expression of the second sequence being GAT2(SCT1). That is, “[t]he two genes were expressed using a multiple copy vector pYES2 under the control of GAL+ promoter.” Zheng et al., page 41714, left column.  As such, the GAL+ promoter sequence of the pYES2 plasmid confers expression on a second sequence being GAT2(SCT1).
et al. including the structure of the GAL+ promoter. Invitrogen Manual, page 3, shows the sequence of the GAL+ promoter including the presence of a “TATA box” having the sequence TATAAA, which is identical to a subsequence being nucleotides 875-880 of recited SEQ ID NO: 2.  Since Zheng et al. describes that the GAT2(SCT1) gene is “under the control of GAL+ promoter,” it is clear that the GAT2(SCT1) gene (i.e. the second sequence) is located 3’ (downstream) to the GAL+ promoter (i.e. the first sequence).
Regarding claim 17, as discussed above, Fig. 4 of Zheng et al. shows the overexpression of the GAT2(SCT1) gene upon transformation into a S. cerevisiae yeast cell such that the pYES plasmid (i.e. first sequence)  is capable of conferring expression of the second sequence being GAT2(SCT1).  This is considered to be a method of expressing a coding sequence being the GAT2(SCT1) gene sequence by culturing a yeast cell having all of the features of claim 12 as indicated above under conditions sufficient to express the coding sequence.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 8, 10, 12-13, 16, 17, 20, 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. as applied to claims 8, 10, 12-13, 16, 17, 46 and 47 above, and further in view of Fulmer et al. (“Studies on Yeast: VI. On the Continuous Growth of Saccharomyces Cerevisiae in Synthetic Mediums, J. Infectious Diseases 33 (1923): 130-33).
The features of claims 8, 10, 12-13, 16, 17, 46 and 47 disclosed by Zheng et al. are discussed above including specifically the features of claim 17.  However, Zheng et al. do not specifically describe that the yeast cell as described above is cultured for at least 10 passages as recited in claim 20.
A “passage” is understood as a step of subculturing wherein a portion of a culture is transferred to fresh media.  As explained by Fulmer et al., it is well known in the prior art that “yeast will not grow continuously in a synthetic medium” since nutrients that support growth become depleted in the medium.  Fulmer et al., page 130.  “The ideal method of subculture would maintain the reproduction at the maximum rate, i. e., at the logarithmic phase of growth. Yeast has grown continuously in 3 of our mediums for 39 months, averaging a transfer every 3 days (table 1). This makes nearly 1,200 transfers or subcultures.” Fulmer et al, page 130.
That is, Fulmer et al. teach that one method to maintain growth of a culture is to subculture I or passage the culture at a regular interval, for example, every 3 days.  As far as Zheng et al. teach that the yeast strains taught therein overexpressing GAT2(SCT1) produce the encoded acyltransferase at a high level continued propagation of a culture of the same is desirable.  As such, at the time of filing the ordinarily skilled artisan would have been motivated to continue culturing the S. cerevisiae overexpressing GAT2(SCT1) taught therein which Fulmer et al. teach can be done by passaging or subculturing a culture of the same at a regular time interval such as every 3 days.  Maintenance of the culture for a time period of over a month will required 10 or more such passages or subcultures.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP 2144.05(II)(A).  Here, the prior art of Fulmer et al. teach the periodic passaging or subculturing of a yeast culture in order to obtain the benefit of continuous .

Allowable Subject Matter
Claim 45 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Each of SEQ ID NOS: 1, 2, 5, 6 and 7 are all naturally-occurring sequences from the genome of Yarrowia lipolytica and are therefore known in the prior art. Although each of these sequences is known in the prior art, fair motivation from the prior art is required to apply any of these sequences to be combined with a second heterologous sequence as recited in claim 8.  None of the promoters from originating genes for SEQ ID NOS: 1, 2, 5, 6 and 7 appear to be discussed with any specificity in the prior art of record such that there is no fair motivation to specifically combine any of SEQ ID NOS: 1, 2, 5, 6 and 7 with a second heterologous sequence.
Madzak et al. (Strong Hybrid Promoters and Integrative Expression/ Secretion Vectors for Quasi-Constitutive Expression of Heterologous Proteins in the Yeast Yarrowia lipolytica, J. Mol. Microbiol. Biotechnol. 2 (2000): 207-217) (see IDS) describe hybrid promoters having quasi-constitutive expression to drive expression in the stationary growth phase of Y. lipolytica.  The non-prior art document Kamineni et al. (Promoters for lipogenesis-specific downregulation in Yarrowia lipolytica, FEMS Yeast Res. 20 (2020): foaa035) asserts that “promoters [active in Y. lipolytica] that are naturally downregulated during lipid accumulation in order to specifically affect this phase during an industrial lipid production process.” Kamineni et al., page 2, left column.  Kamineni et al. reports promoters having recited SEQ ID NOS: 1, 2, 5, 6 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652